SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1013
KA 14-00257
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

BRIAN C. WEAVER, DEFENDANT-APPELLANT.


DAVISON LAW OFFICE, PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL),
FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Vincent M.
Dinolfo, J.), rendered January 30, 2014. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree (two counts) and criminal possession of a weapon
in the third degree (five counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of two counts of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]) and five counts of criminal
possession of a weapon in the third degree (§ 265.02 [1], [3], [7]),
defendant contends that his statements to the police should have been
suppressed as the product of an illegal arrest. Defendant requested a
probable cause hearing in his omnibus motion, which County Court
denied “at this point.” The court advised defense counsel that, if
the facts adduced at the Huntley hearing raised an issue regarding
probable cause, the court would consider the issue at that time.
Defendant, however, never renewed his request for a probable cause
hearing or raised any contention with respect to probable cause at the
Huntley hearing. Under the circumstances, we conclude that defendant
has abandoned his contention (see People v Britton, 113 AD3d 1101,
1102, lv denied 22 NY3d 1154; see also People v Linder, 114 AD3d 1200,
1200-1201, lv denied 23 NY3d 1022; People v Adams, 90 AD3d 1508, 1509,
lv denied 18 NY3d 954).




Entered:    October 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court